DETAILED ACTION
	This action is a first action on the merits. The claims filed on March 27, 2020 have been entered. Claims 1-23 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a 371 national stage entry of PCT US2018/052871 filed on September 26, 2018 which claims benefit of US Provisional Application No.62/564,390 filed September 28, 2017.

Information Disclosure Statement
The information disclosure statement filed March 17, 2021 has been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference characters  “1002”, “1004”, and “1006” as described in the specification (at par [0069]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1002" (par [0069]) and "1102" (par [0070]) have both been used to designate the optical signal.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites “the fluid sample” and “the formation fluid sample”.  It is unclear as to whether these are referring to the same sample or two entirely different samples.  For the purposes of examination, the Examiner has assumed that these are both referring to the same fluid sample.
Claim 1 recites the limitation "the change is optical signal" in line 7Ther.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of “depressurization rate” in line 15 is unclear as to whether this includes the first depressurization rate, the second depressurization rate, or both the first and second depressurization rates. For the purposes of Examination, the Examiner has assumed that the “depressurization rate” includes both first and second depressurization rates.
The recitation of “the fluid sample” in line 16 is unclear a to whether it is referring to the “fluid sample”,  the “formation fluid sample”  or  “another fluid sample”. 
Appropriate correction and/or clarification is required.
Claim 2: Claim 2 recites the limitation "the wellbore" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.
Claim 9: The recitation of “fitting the curves to two different regions of the optical signal” is unclear as to how the optical signal has a “region” as there is no indication that the optical signal has been plotted on a graph or used in a manner which would constitute it having “a region”. 
Claim 9 recites the limitation "the pressure at which the extrapolated curves intercept" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.
Appropriate correction and/or clarification is required.
Claim 10: Claim 10 recites the limitation of "the characterized asphaltene flocculation pressures" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required
Claim 13: Claim 13 recites the limitation of "the characterized asphaltene flocculation pressures" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required
Claim 18: Claim 18 recites the limitation of "said repressuring the sample to a pressure above the asphaltene flocculation pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.
Claim 22: Claim 22 recites the limitation of "the formation fluid sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required
Claims 3-8, 11-12, and 14-17 are subsumed by the previously noted rejections because of their dependence either directly or indirectly.  Appropriate corrections are required.

Allowable Subject Matter
Claims 19-21 and 23 are allowed.

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-18, 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The claims contain allowable subject matter over the closest prior art “herein Fukagawa et al., US 2015/0309002 (hereinafter Fukagawa)”, for the following reasons:
Regarding claim 1, Fukagawa discloses a method (method 1000) for determining asphaltene onset pressure of a formation fluid (see Fig 10), the method comprising:
a. transmitting light through a sample of the fluid (first process 1002, Fig 10, par [0063]); 
b. detecting light transmitted through the fluid sample (process 1006, Fig 10, par [0065], [0075]); 
c. decreasing pressure of the formation fluid sample at a first controlled depressurization rate while monitoring the light transmitted through the fluid sample and detected (process 1004 and 1006, Fig 10, par [0065], [0075]); 
d. using results from (c), determining a first pressure at which the change in optical signal from asphaltene flocculation occurs (intensity of the transmitted light is used in process 1016 (described below) to determine asphaltene onset pressure at process 1016, Fig 10, par [0069]); 
e. repressurizing the sample to, or introducing another sample of the formation fluid at a pressure above the first pressure determined at (d) (increase pressure of formation fluid sample to fixed pressure in process 1010, par [0069]); 
f. repeating (a) to (d) (repeat for a number of fixed pressures, 1014) at least once using at least a second, depressurization rate (between 10 to 100 psi/second, par [0067]) to determine a second pressure at which the change in optical signal from asphaltene flocculation occurs (depressurization process 1004/1304 are performed slowly so that  so that a more accurate measure of asphaltene onset pressure is determined, rate of depressurization is less than 100 psi/second, e.g., less than 50 psi, 20 psi, or 10 psi, par [0083]).
Fukagawa does not disclose g. fitting at least the determined first and second pressures as a function of depressurization rate to a curve; and h. determining the asphaltene onset pressure of the fluid sample from said curve.
Regarding claim 19, Fukagawa discloses a system (system 600) for determining asphaltene onset pressure of a fluid sample (Fig 6, par [0034]), the system comprising: 
a fluid chamber (detection chamber 604, Fig 6, par [0034]); 
a light source (light source 606) that generates light that is transmitted through the fluid sample (light from the source 606 is transmitted within the fluid sample along a short path length 625, Fig 6, par [0038]); 
a detector (light detector system 608) that detects light transmitted through the fluid sample (detector system for detecting light at a plurality of wavelengths, see Fig 6, par [0010]); 
a pressure control unit (pressure unit) configured to vary the fluid sample pressure at a plurality of controlled depressurization rates ((vii) controlling a pressure unit, par [0090], maintaining timing between transmitted light signals and an output pressure signal, can be performed by the controller, par [0090]); and 
a controller configured to determine, for said plurality of controlled depressurization rates, the pressures at which a change in an optical signal detected by the detector is due to asphaltene flocculation in the sample (asphaltene onset pressure of the fluid sample is determined by identifying a change within the wavelength dependent signal as the pressure of the fluid sample is decreased, par [0056], increase indicates that the asphaltenes have started flocculating and the pressure at which this increase happens is the asphaltene onset pressure, par [0061]).
Fukagawa does not disclose fitting the determined pressures as a function of depressurization rate to a curve and determining the asphaltene onset pressure of the fluid sample from the curve.

Fukagawa fails to suggest alone or in combination the limations of “g. fitting at least the determined first and second pressures as a function of depressurization rate to a curve; h. determining the asphaltene onset pressure of the fluid sample from said curve” as recited in claim 1 and “to fit the determined pressures as a function of depressurization rate to a curve and to determine the asphaltene onset pressure of the fluid sample from the curve” as recited in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art as disclosed by Sullivan et al., US 2015/0309003 and Dumont et al., US 2017/0284197 are applicable to the claims but were not relied upon to make a rejection.

Claims 1-18 and 22 are rejected.  Claims 19-21 and 23 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676